Citation Nr: 1203695	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  04-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 2004, for a total disability based on individual unemployability resulting from service-connected disabilities (TDIU).

2.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from July 1940 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey and Cleveland, Ohio.  Original jurisdiction over the claims files has remained with the RO in Newark, New Jersey.

The Board notes that these claims were denied by the Board in a decision dated in July 2007.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2008, the Court vacated the Board's July 2007 decision, and remanded these matters to the Board for action consistent with a June 2008 joint motion of the parties (Joint Motion).  

In November 2008, the Board remanded the claims for action consistent with the Joint Motion.  The Board again remanded the Veteran's claims in January 2011.  The case has been returned to the Board for further appellate action.  The attorney for the Veteran submitted additional argument to the Board since the January 2011 remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for a cervical spine disability and entitlement to an earlier effective date for grant of a TDIU are decided. 

The Board notes that the Veteran's claim of service connection for a cervical spine disability was remanded in November 2008 for a VA examination.  The examination was conducted in January 2010.  In January 2011, the Board found that clarification of the January 2010 VA examination would be helpful and remanded the claim again.  

In February 2011, the January 2010 VA examiner provided a clarified opinion, and following review of the claims file and based upon the Veteran's examination, he opined that the Veteran's current degenerative disc disease of the cervical spine is less likely than not related to his period of active duty.  The examiner indicated that the Veteran first reported neck pain 50 to 60 years from the date of the in-service auto accident.  The examiner also stated that at the time of the in-service auto accident, the Veteran had a head injury and a cervical spine laceration, but he did not see evidence of complaints of neck pain.  He further stated that if the injury in the auto accident was severe enough to cause neck pain leading to degenerative disc disease of the cervical spine, then he would have been treated for neck pain to begin with.  

Again, the record reflects that the Veteran was hospitalized from July 16, 1945, to August 28, 1945, following a motor vehicle accident.  Records do indicate that he was knocked unconscious for an estimated total of three to five minutes.  His hospitalization records reflect complaints of headache and dizziness and show some neurological findings including hyperactive reflexes.  Hospital records from that time show the Veteran had complaints of headaches and some pain in the right side of the neck.  At his service separation examination, he complained of headaches in the area of the laceration scar, but no musculoskeletal defect was found.  

The Veteran's attorney reviewed the February 2011 examination report and opinion, and offered additional argument in June 2011.  He urged that the examination report is inadequate because it again failed to consider various aspects of the Veteran's documented history.  Namely, he stated that the examiner found no evidence of treatment for neck pain following the Veteran's in-service auto accident, but there was indeed documentation of the same.  Further, he noted the Veteran had some type of problems with his neck as early as 1987, and attached copies of treatment records showing complaints of neck pain with radiation in 1989 and 1990.  Additionally, he stated that the Veteran was not afforded any tests or studies of the spine to determine whether the current state of his cervical spine disability would be such that it could have had its onset in 1945.  The Veteran's attorney requests that the Veteran be afforded an examination by a different orthopedist.  

The Board has considered the attorney's argument and, under the circumstances, finds that the Veteran should be afforded another VA examination by an examiner who has never previously examined the Veteran.  The examiner is asked to provide an opinion as to the etiology of the Veteran's claimed cervical spine disability and its possible relationship to the Veteran's 1945 auto accident.  

The Board will defer its decision on the earlier effective date claim until the service connection claim is resolved.

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should afford the Veteran with a VA examination by an examiner with the appropriate expertise, and who has not previously examined the Veteran, to determine the etiology of any neck disability present during the period of this claim. 

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's cervical spine disability is etiologically related to his active service and in particular to injury sustained in the crash which was severe enough to require the aforementioned 44 day hospitalization, with complaints as noted in the treatment records.  

For purposes of this examination, the examiner should presume the Veteran injured his neck causing pain during his 1945 in-service auto accident.  

The rationale for each opinion expressed must be provided. 

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the Veteran's service connection claim and, if appropriate, his earlier effective date claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

